
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11



STOCKHOLDERS AGREEMENT

Dated as of March 17, 1998

Among

BUCYRUS INTERNATIONAL, INC., AND ITS STOCKHOLDERS


--------------------------------------------------------------------------------




STOCKHOLDERS AGREEMENT


        This STOCKHOLDERS AGREEMENT (this "Agreement") is dated as of March 17,
1998 among BUCYRUS INTERNATIONAL, INC., a Delaware corporation (the "Company"),
AMERICAN INDUSTRIAL PARTNERS ACQUISITION COMPANY, LLC, a Delaware limited
liability company ("AIP"), and each individual who hereafter executes a
counterpart of this Agreement (or otherwise agrees to be bound by the provisions
hereof) and who is listed on the Schedule of Stockholders attached hereto as a
Management Stockholder (the "Management Stockholders" and, together with AIP and
the Permitted Transferees (as hereinafter defined), the "Stockholders").

        WHEREAS, each of the Management Stockholders has subscribed to purchase
shares of the Company's common stock, par value $.01 per share (the "Common
Stock"), pursuant to a subscription agreement executed by the Management
Stockholder and the Company (the "Subscription Agreement");

        WHEREAS, the Company may, but is not obligated to, grant to a Management
Stockholder, Options (as defined below) to purchase the Common Stock pursuant to
an option agreement to be executed by the Management Stockholder and the Company
(the "Option Agreement");

        WHEREAS, each of the Management Stockholders, AIP and the Company
believe it to be in their best interests that they enter into this Agreement
providing for certain restrictions with respect to the shares of Common Stock
owned or hereafter acquired by the Management Stockholder or the Management
Stockholder's transferee and in consideration of the sale of shares of Common
Stock covered by the Subscription Agreement and the grant of Options, if any,
covered by the Option Agreement;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and obligations set forth herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

        1.    SECTION DEFINITIONS.    For purposes of this Agreement, the
following terms have the indicated meanings:

        "Affiliate" means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with such
Person, provided that no securityholder of the Company shall be deemed an
Affiliate of any other securityholder solely by reason of any investment in the
Company, and in the case of AIP shall include any member of AIP. For the purpose
of this definition, the term "control" (including with correlative meanings, the
terms "controlling," "controlled by" and "under common control with"), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.

        "AIP" shall have the meaning set forth in the Preamble.

        "AIP Shares" means Stockholder Shares held by AIP, its Affiliates, and
their respective transferees.

        "Approved Sale" shall have the meaning set forth in Section 7(c) hereof.

        "Authorization Date" shall have the meaning set forth in Section 5(c)
hereof.

        "Beneficially Own" shall have the meaning set forth in Rule 13d-3 of the
Exchange Act.

        "Board" means the Company's Board of Directors.

        "Cause" means (a) with respect to any Management Stockholder with an
employment agreement that defines "Cause," the definition set forth in such
employment agreement and (b) with respect to any other Management Stockholder,
(i) such Management Stockholder's (1) willful failure to timely comply in all
material respects with the lawful directives of the Board (as set at a meeting
of the Board in accordance with the Company's bylaws) or such Management
Stockholder's supervisory personnel

2

--------------------------------------------------------------------------------


(provided such directives are consistent with such Management Stockholder's
position with the Company) or (2) gross negligence or willful misconduct in the
performance of the material duties or responsibilities of his or her position
with the Company or any Subsidiary; (ii) reasonable evidence to indicate that
such Management Stockholder has committed (1) any felony, (2) any other criminal
act or act of material dishonesty, disloyalty, or misconduct (other than minor
traffic offenses and similar acts) or (3) any act of moral turpitude that is
materially injurious to the property, operations, business or reputation of the
Company or any Subsidiaries (as determined by the Board in its reasonable good
faith discretion); (iii) the use or imparting by such Management Stockholder of
any material confidential or proprietary information of the Company or any
Subsidiary in violation of any confidentiality or proprietary agreement to which
such Management Stockholder is a party; or (iv) such Management Stockholder's
willful failure to comply in any material respect with the terms of the Option
Plan or the Stockholders Agreement.

        "Common Stock" shall have the meaning set forth in the Recitals.

        "Company Sale" means a transaction involving any third party who is not
an Affiliate of any Stockholder pursuant to which such party (a) acquires
(whether by merger, consolidation or transfer or issuance of capital stock)
capital stock of the Company (or any surviving or resulting corporation)
possessing the voting power to elect a majority of the board of directors of the
Company (or such surviving or resulting corporation) or (b) acquires all or
substantially all of the Company's assets determined on a consolidated basis.

        "Demand Registration" shall have the meaning set forth in Section 9(a)
hereof.

        "Disability" means (a) with respect to a Management Stockholder who is
covered by any long-term disability insurance provided by the Company or any of
its Subsidiaries, the occurrence of those events or the existence of those
conditions that constitute "permanent disability" under the terms of such
insurance policy, and (b) with respect to any Management Stockholder that is not
covered by any long-term disability insurance provided by the Company or any of
its Subsidiaries, the inability, due to illness, accident, injury, physical or
mental incapacity or other disability, which has existed for a period of six
(6) months or more within any twelve-month period, and which has continuously
during such period prevented, and can reasonably be expected to continue to
prevent, such Management Stockholder from carrying out effectively his duties
and obligations to the Company and its Subsidiaries as determined in good faith
by the Board.

        "EBITDA" means, with reference to any period, Net Income for such period
adjusted (a) by adding thereto the amount of all (i) debt interest expense to
the extent included in determining Net Income for such period, (ii) depreciation
and amortization expenses and non-cash charges, including, without limitation,
(A) the non-cash portion of any expenses incurred during such period pursuant to
Financial Accounting Standards Board Statement No. 106, (B) purchase accounting
adjustments that occur as a result of the application of Accounting Principles
Board Opinion No. 16 and (C) non-cash charges for compensation costs recognized
pursuant to Accounting Principles Board Opinion No. 25 (as permitted under
Financial Accounting Standards Board Statement No. 123) in connection with
Options granted to employees of the Company and its Subsidiaries to the extent
included in determining Net Income for such period, (iii) all income taxes to
the extent included in determining Net Income, and (iv) the management fee
payable under the Management Agreement and all directors' fees, in each case, to
the extent included in determining Net Income for such period, and (b) by
subtracting therefrom (i) all interest income to the extent included in
determining Net Income for such period, and (ii) all tax credits to the extent
included in determining Net Income for such period.

        "Fair Market Value" as of any date means the sum of (i) the product of
(A) 8.0 multiplied by (B) the trailing four quarters EBITDA less (ii) the net
debt of the Company outstanding as of the then-immediately preceding quarter end
as such amounts are determined in the good faith judgment of

3

--------------------------------------------------------------------------------


the Board; provided, however, that prior to September 30, 1998, the Fair Market
Value shall not be less than $100.00 per share of Common Stock.

        "Management Shares" means Stockholder Shares held by the Management
Stockholders and their respective Permitted Transferees.

        "Management Stockholder" shall have the meaning set forth in the
Preamble.

        "Net Income" means, with reference to any period, the net income (or
deficit) of the Company and its Subsidiaries for such period, after deducting
all operating expenses, provisions for taxes, reserves and all other proper
deductions, all determined in accordance with generally accepted accounting
principles applied on a consolidated basis and on a basis consistent with prior
periods after eliminating all intercompany transactions and after deducting
portions of income properly attributable to minority interests, if any, in the
stock and surplus of Subsidiaries; provided, however, that there shall be
excluded (a) any aggregate net gain or net loss during such period arising from
the sale, exchange or other disposition of capital assets, (b) any net income or
gain from the collection of the proceeds of insurance policies (other than
proceeds of business interruption insurance for lost income to the extent such
loss reduced Net Income for such period and proceeds of other insurance in
respect of claims or losses to the extent such claims or losses reduced Net
Income for such period), (c) any gain or loss arising from the acquisition of
any securities, or the extinguishment, under generally accepted accounting
principles, of any indebtedness of the Company or any of its Subsidiaries, or
(d) any net income or gain or net loss during such period from any change in the
accounting principles originally used as a basis for the computation of EBITDA
or from any extraordinary items.

        "Option Agreement" shall have the meaning set forth in the Recitals.

        "Option Plan" means that certain Management Stock Option Plan adopted by
the Board as of March 17, 1998, as the same may be amended or supplemented from
time to time.

        "Options" means options to purchase shares of Common Stock granted by
the Company pursuant to the Option Plan.

        "Original Cost" means with respect to any Management Shares purchased
directly from the Company or issued upon the exercise of an Option, the original
purchase price for such Management Share (in each case, as the same may be
adjusted to account for the effect of any reorganization, recapitalization,
stock dividend, stock split, or combination or other changes in the Common
Stock).

        "Permitted Transfer" shall have the meaning set forth in Section 5(b)
hereof.

        "Permitted Transferee" shall have the meaning set forth in Section 5(b)
hereof.

        "Person" means any individual, corporation, partnership, firm, joint
venture, association, limited liability company, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity of
whatever nature.

        "Put Price" shall have the meaning set forth in Section 4(a) hereof.

        "Put Right" means the put right granted to a Management Stockholder
under Section 4 hereof.

4

--------------------------------------------------------------------------------

        "Put Shares" shall have the meaning set forth in Section 4(a) hereof.

        "Qualified Public Offering" means any primary or secondary public
offering of Common Stock pursuant to an effective registration statement under
the Securities Act other than pursuant to a registration statement filed in
connection with a transaction of the type described in Rule 145 of the
Securities Act or for the purpose of issuing securities pursuant to an employee
benefit plan having an aggregate offering value (before underwriters' discounts
and selling commissions) of at least $30 million.

        "Repurchase Notice" shall have the meaning set forth in Section 3(b)
hereof.

        "Repurchase Option" means the right and option granted to the Company
under Section 3 hereof.

        "Repurchase Price" shall have the meaning set forth in Section 3(a)
hereof.

        "Repurchase Shares" shall have the meaning set forth in Section 3(b)
hereof.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Stockholder" shall have the meaning set forth in the Preamble.

        "Stockholder Shares" means (a) all shares of Common Stock acquired by
the Stockholders, including all shares of Common Stock acquired pursuant to the
exercise of Options, and (b) all shares of Common Stock or other securities
issued or issuable directly or indirectly with respect to the securities
referred to in clause (a) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. Stockholder Shares shall cease to be such when they
have been sold (i) pursuant to a registered public offering under the Securities
Act or (ii) to the public pursuant to Rule 144 under the Securities Act, or any
successor provision.

        "Subscription Agreement" shall have the meaning set forth in the
Recitals.

        "Subsidiary" means, with respect to any Person, any other Person of
which at least a majority of the outstanding shares or other equity interests
having ordinary voting power for the election of directors or other persons
performing similar functions are owned, directly or indirectly, by such Person
or one or more Subsidiaries of such Person.

        "Transfer" means, with respect to any Stockholder Shares, the gift,
sale, assignment, transfer, pledge, hypothecation or other disposition (whether
for or without consideration and whether voluntary, involuntary or by operation
of law) of such Stockholder Shares or any interest therein.

        "Transfer Notice" shall have the meaning set forth in Section 5(c)
hereof.

        "Vested Options" means Options that are exercisable by the holder
thereof on the date of determination.

        SECTION 2.    VOTING ARRANGEMENTS.    

        (a)    Election of Directors.    Each Stockholder agrees that such
Person will vote, or cause to be voted, all voting securities of the Company
over which such Person has the power to vote or direct the voting, or execute
written consents in lieu of a stockholders' meeting, as the case may be, and
take all other necessary or desirable action within such Person's control
(including causing the Company to call a special meeting of stockholders), and
the Company will take all necessary and desirable actions within its control to
cause the authorized number of directors for the Board to be six persons, or
such other number as may be agreed upon in writing by AIP, and to elect or cause
to be elected to the Board and cause to be continue in such office, six
individuals designated by AIP.

        (b)    Removal of Directors.    If, at any time, AIP shall notify the
other Stockholders of its desire to remove, with or without cause, any
individual from a directorship, all such Persons so notified will vote, or cause
to be voted, all voting securities of the Company over which they have the power
to vote or direct the voting, or execute written consents in lieu of a
stockholders' meeting, as the case may be, and shall take all such other actions
promptly as shall be necessary or desirable to cause the removal of such
director.

        (c)    Vacancies.    If, at any time, any director ceases to serve on
the Board (whether as a result of death, disability, retirement, resignation,
removal or otherwise), then AIP shall be entitled to designate a successor
director to fill the vacancy created thereby pursuant to Section 2(a) hereof.
Each Stockholder agrees that such Stockholder will vote, or cause to be voted,
all voting securities of the Company over

5

--------------------------------------------------------------------------------




which such Person has the power to vote or direct the voting, or execute written
consents in lieu of a stockholders' meeting, as the case may be, and shall take
all such other actions as shall be necessary or desirable to cause the successor
designated by AIP to be elected to fill such vacancy.

        (d)    Conflicting Charter or Bylaw Provision.    Each Stockholder shall
vote its shares of Common Stock, and shall take all other actions reasonably
necessary, to ensure that the Company's certificate of incorporation and bylaws
facilitate and do not at any time conflict with any provision of this Agreement.

        (e)    Rights Unimpaired.    Nothing in this Agreement shall be
construed to impair any rights that the stockholders of the Company may have to
remove any director for cause. No removal for cause of an individual designated
pursuant to this Section 2 hereof shall affect the right of AIP to designate a
different individual pursuant to Section 2 hereof to fill the directorship from
which such individual was removed.

        SECTION 3.    REPURCHASE OPTION.    

        (a)    Termination of Employment.    Upon the termination of a
Management Stockholder's employment by the Company or its Subsidiaries, the
Company shall have the right and option, but not the obligation (except as
provided in Section 4), to repurchase, and, if the Repurchase Option is
exercised by the Company, such Management Stockholder shall be required to sell
all, but not less than all, of the Management Shares acquired by such Management
Stockholder pursuant to a Subscription Agreement or upon the exercise of an
Option or held by any Permitted Transferee of such Management Stockholder
(collectively, the "Repurchase Shares"). The price payable in respect of such
Repurchase Shares (the "Repurchase Price") shall be calculated as follows:

(i)If such termination is for Cause, the Repurchase Price shall be equal to the
number of Repurchase Shares to be repurchased multiplied by the lesser of
(A) Original Cost and (B) the Fair Market Value as of the date of such
termination.

(ii)If such termination is due to any other reason, the Repurchase Price shall
be equal to the Fair Market Value as of the date of such termination.

        (b)    Repurchase Procedure for Management Shares.    Subject to
Section 3(c) hereof, the Company shall exercise any option to purchase
Management Shares pursuant to Section 3(a) hereof by delivery to the Management
Stockholder, within 90 days after the termination of such Management
Stockholder's employment, of a written notice (the "Repurchase Notice") stating
that the Company is exercising the Repurchase Option. The closing of any
repurchase of Repurchase Shares shall take place not later than 30 days
following the date on which the Repurchase Notice is delivered to the Management
Stockholder. The purchase price of the Repurchase Shares shall be paid to each
seller either (i) in cash by delivery to each seller of a check or wire transfer
of funds, or (ii), at the discretion of the Company, by delivery to each seller
of a subordinated note of the Company with interest thereon accruing at the rate
of eight percent (8%) per annum from the date of issuance, with all accrued
interest and principal payable two years from the date of issuance (each a
"Subordinated Note") against delivery to the Company of the certificates
representing the Repurchase Shares so purchased, endorsed in blank or
accompanied by appropriate assignments; provided, however, in the event that
during the term of a Subordinated Note the Management Stockholder accepts
employment with Harnishfeger Corp. the term of the Subordinated Note shall be
extended for an additional two years following the original due date. The
Subordinated Note shall be expressly subordinated to all other indebtedness for
borrowed money of the Company. The Company shall be entitled to received
customary representations and warranties from the seller regarding the seller's
good title to, and freedom from, liens, encumbrances and restrictions on the
sale of, such Repurchase Shares.

        (c)    Prohibited Purchases.    Notwithstanding anything to the contrary
herein, the Company shall not be permitted or obligated to purchase, pursuant to
this Section 3, any Management Shares or any interest therein to the extent
(a) the Company is prohibited from purchasing such shares by any agreements for
borrowed money (each, a "Debt Instrument") entered into by the Company or any of
its Subsidiaries or by applicable law; (b) a default has occurred under any Debt
Instrument and is continuing; (c) the purchase of such shares would, in the
opinion of the Board, result in the occurrence of an event of default under any
Debt Instrument or create a condition which would, with notice or lapse of time
or both, result in such an event of default; or (d) the purchase of such shares
would, in

6

--------------------------------------------------------------------------------




the reasonable opinion of the Board, materially impair the Company's ability to
meet its obligations under any Debt Instrument in connection with its business
and operations.

        (d)    Termination of the Repurchase Option.    The Repurchase Option
and the Management Stockholder's obligation to sell Management Shares pursuant
to this Section 3 shall terminate upon the earlier of (i) the consummation of a
Qualified Public Offering or (ii) December 31, 2006.

        SECTION 4.    PUT RIGHT UPON TERMINATION.    (a) The Put Right. In the
event of the termination of a Management Stockholder's employment with the
Company or its Subsidiaries by reason of such Management Stockholder's death,
Disability, resignation or termination by the Company (other than for Cause),
such Management Stockholder (or, if a Management Stockholder is deceased,
incapacitated or otherwise unable to act, his executor, personal representative
or attorney-in-fact) and/or any Permitted Transferee of such Management
Stockholder may cause the Company to purchase all, but not less than all, of the
Management Shares acquired by such Management Stockholder pursuant to a
Subscription Agreement or upon exercise of an Option or held by such Permitted
Transferee of such Management Stockholder, as the case may be (the "Put
Shares"), by delivering written notice (a "Put Notice") to the Company, during
the ninety (90) day period commencing on the termination of such Management
Stockholder's employment, of the exercise of such right and the number of Put
Shares to be repurchased by the Company; provided, however, in the event that
the Management Stockholder accepts employment with Harnishfeger Corp. prior to
the expiration of the ninety day period, the Company's obligation to purchase
the Put Shares shall lapse effective upon the acceptance of such employment. The
price (the "Put Price") at which the Company shall be required to repurchase the
Put Shares shall be equal to the Fair Market Value.

        (b)    Exercise of Put Right.    The closing of any repurchase of Put
Shares shall take place not later than 30 days following the date on which the
Put Notice is received by the Company. The purchase price of the Put Shares
shall be paid to each seller either (i) in cash by delivery of a check or wire
transfer of funds, or (ii), at the sole discretion of the Company, by delivery
to each seller of a Subordinated Note, against delivery to the Company of the
certificates representing the Put Shares so purchased, endorsed in blank or
accompanied by appropriate assignments; provided, however, in the event that
during the term of a Subordinated Note the Management Stockholder accepts
employment with Harnishfeger Corp. the term of a Subordinated Note shall be
extended for an additional two years following expiration of the original due
date; provided, further, that notwithstanding the foregoing, in the event that
any such repurchase is prohibited by or would cause a default under any of the
Company's or its Subsidiaries' agreements for borrowed money, all time periods
referred to in this Section 4 shall be tolled for so long as such prohibition or
potential default exists, but, in such event (i) when and if a Subordinated Note
is issued, the date of issuance (for the purpose of establishing the date from
which interest shall accrue and the date on which payment is due) shall be set
at the date 30 days following the date on which the Put Notice is received and
(ii) if the purchase price is paid in cash, the seller shall also be paid
interest thereon at the rate of eight percent (8%) per annum commencing the date
30 days following the date on which the Put Notice is received. The Company
shall be entitled to received customary representations and warranties from the
seller regarding the seller's good title to, and freedom from liens,
encumbrances and restrictions on the sale of, such Put Shares. The put rights
provided in this Section 4 shall be of no further force and effect from and
after the consummation of a Qualified Public Offering.

        SECTION 5.    RESTRICTIONS ON TRANSFER.    

        (a)    Restrictions on Transfer.    During the period beginning on the
date hereof and ending on December 31, 2001, no holder of Management Shares may
Transfer such Management Shares except in a Permitted Transfer. From and after
January 1, 2002, holders of Management Shares may Transfer Management Shares
(i) in a Permitted Transfer and (ii) to any other Person, subject to the
provisions of Section 5(c) and, if applicable, Section 5(d).

7

--------------------------------------------------------------------------------

        (b)    Certain Permitted Transfers.    Section 5(a) shall not apply to
Transfers (each, a "Permitted Transfer") of Management Shares (i) by will or
pursuant to applicable laws of descent and distribution or within a Management
Stockholder's family group; provided that, in connection with any such transfer,
each such transferee (a "Permitted Transferee") agrees in writing to be bound by
the provisions of this Agreement or (ii) pursuant to Section 3, 4, 7, 8 or 9.
Any Management Shares transferred to a Permitted Transferee shall continue to be
Management Shares for purposes of this Agreement and the Permitted Transferee
shall have and may exercise the rights of a Management Stockholder under the
provisions of this Agreement. A Management Stockholder's "family group" means
such Management Stockholder's spouse and lineal descendants (whether natural or
adopted), any general or limited partnership comprised solely of the Management
Stockholder, such Management Stockholder's spouse and/or lineal descendants
(whether natural or adopted), and any trust formed and maintained solely for the
benefit of such Management Stockholder, such Management Stockholder's spouse or
such Management Stockholder's lineal descendants.

        (c)    Right of First Refusal.    At least 90 days prior to making any
Transfer pursuant to a bona fide written offer from a third party (except
pursuant to an effective registration statement), the Management Stockholder or
any of such Management Stockholder's Permitted Transferees proposing such
Transfer shall deliver a written notice (the "Transfer Notice") to the Company.
The Transfer Notice will disclose in reasonable detail the identity of the
prospective transferee(s) and the terms and conditions of the proposed Transfer.
Such Management Stockholder or Permitted Transferee (and such Management
Stockholder or Permitted Transferee transferees) shall not consummate any such
Transfer until 30 days after the Transfer Notice has been delivered to the
Company, unless the Company has notified such Management Stockholder or
Permitted Transferee in writing that it will not exercise its rights under this
Section 5(c) (the date of the first to occur of such event is referred to herein
as the "Authorization Date").

        (i)    The Company shall have the option to purchase all (but not less
than all) of the Management Shares to be transferred upon the same terms and
conditions as those set forth in the Transfer Notice, by delivering a written
notice of such election to such Management Stockholder within 20 days after the
receipt of the Transfer Notice by the Company. If the Company has not elected to
purchase all of the Management Shares specified in the Transfer Notice, such
Management Stockholder may Transfer the Management Shares to the prospective
transferee(s) as specified in the Transfer Notice, at a price and on terms no
more favorable to the transferee(s) thereof than specified in the Transfer
Notice, during the 90-day period immediately following the Authorization Date.
Any Management Shares not so transferred within such 90-day period must be
re-offered to the Company in accordance with the provisions of this
Section 5(c). The Company may assign its rights pursuant to this Section 5(c) to
AIP or any of its Affiliates, in whole or in part, at any time and from time to
time; provided that the Company and its assignees will collectively be subject
to the requirement that they purchase all of the Management Shares sought to be
transferred in connection with an exercise of their rights hereunder. Upon such
an assignment, all references to "the Company" in this Section 5(c) shall be
deemed to be references to the assignee of the Company to the extent of the
interest so assigned. The purchaser(s) of Management Shares pursuant to this
Section 5(c) shall be entitled to receive customary representations and
warranties from the seller regarding the seller's good title to, and freedom
from liens, encumbrances and restrictions on the sale of, such Management
Shares. The provisions of this Section 5(c) will not apply to any Transfer of
Management Shares made after the consummation of a Qualified Public Offering.

        (d)    Transferees Bound.    As a condition to the transfer of any
Management Shares, (i) the transferee of such Management Shares shall be
required to execute a Joinder Agreement substantially in the form attached
hereto as Exhibit A and thereby become a party to this Agreement and
(ii) Management Shares transferred to a Permitted Transferee under the
provisions of this Section 5 shall remain subject to all rights of the parties
to this Agreement with respect thereto.

        SECTION 6.    ADDITIONAL RESTRICTION ON TRANSFER.    

        (a)    Stock Legend.    Any and all certificates now or hereafter issued
evidencing shares of Common Stock held by each Stockholder shall have endorsed
upon them a legend substantially as follows:

        "THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "ACT") AND NEITHER THE SHARES NOR ANY
INTEREST THEREIN MAY BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER PRIOR TO

8

--------------------------------------------------------------------------------

THE PROPOSED TRANSACTION THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED. THE
SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF A
STOCKHOLDERS AGREEMENT DATED AS OF MARCH 17, 1998 (A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE ISSUER) WHICH PROVIDES, AMONG OTHER THINGS, FOR
CERTAIN RIGHTS OF PURCHASE OF SUCH SHARES BY THE ISSUER AND CERTAIN RESTRICTIONS
ON TRANSFER THEREOF. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR DISPOSITION
COMPLIES WITH THE TERMS OF SAID STOCKHOLDERS AGREEMENT, INCLUDING WITHOUT
LIMITATION THE REQUIREMENT THAT PERMITTED TRANSFEREES EXECUTE AN AGREEMENT
PROVIDING THAT THE TRANSFEREE AGREES TO BE BOUND BY THE TERMS OF SAID
STOCKHOLDERS AGREEMENT. ANY SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE IN
VIOLATION OF SUCH STOCKHOLDERS AGREEMENT SHALL BE VOID."

Such certificates may also bear such other legends and shall be subject to such
restrictions on transfer as may be necessary to comply with any stock option,
voting agreement or restricted stock agreement and all applicable Federal and
state securities laws and regulations.

        (b)    Opinion of Counsel.    No holder of Stockholder Shares may sell,
transfer or dispose of any such stock other than pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 under
the Securities Act (or any successor provision) or, in the case of a Management
Shareholder, in a Permitted Transfer) without first delivering to the Company,
if the Company so requests, an opinion of counsel reasonably acceptable in form
and substance to the Company that registration under the Securities Act is not
required in connection with such transfer.

        SECTION 7.    TAG-ALONG RIGHTS.    (a)    The Tag-Along Right.    If
either AIP or any of its Affiliates (not including the Company) (collectively,
the "Selling Group"), at any time or from time to time enters into a definitive
agreement to sell (a "Tag-Along Sale") any shares of Common Stock to any third
party, then all or any of the Management Stockholders shall have the right, but
(subject to Section 8) not the obligation, to participate in such Tag-Along Sale
by selling up to the number of shares of Common Stock held by them and/or their
Permitted Transferees equal to the product of (i) the total number of shares of
Common Stock proposed to be sold in the Tag-Along Sale times (ii) a fraction,
the numerator of which is equal to the total number of shares of Common Stock
proposed to be sold in the Tag-Along Sale by the Selling Group and the
denominator of which is equal to the aggregate number of shares of Common Stock
owned by the Selling Group immediately prior to the Tag Along Sale (the
"Stockholders' Total Allotment"). Any such sales by the Management Stockholders
and/or their Permitted Transferees shall be at the same price and on the same
terms and conditions as the proposed Tag-Along Sale by the Selling Group. For
purposes of this Section 7, the amount of Common Stock held by each Management
Stockholder shall be deemed to include all shares of Common Stock acquirable
pursuant to the exercise of Vested Options then held by such Management
Stockholder and/or his Permitted Transferees. Notwithstanding the foregoing,
this Section 7 shall not apply to (i) Transfers by AIP of an aggregate of not in
excess of 5% of the outstanding Common Stock, (ii) Transfers by AIP to
Affiliates of AIP, provided that each such Affiliate agrees in writing to be
bound by the provisions of this Agreement binding AIP, or (iii) Transfers
pursuant to Rule 144 under the Securities Act (or any successor provision).

        (b)    Tag-Along Procedures.    The Selling Group members participating
in a Tag-Along Sale shall provide each other Stockholder with notice at least
twenty (20) days prior to consummation of such Tag-Along Sale. Such notice shall
set forth: (i) the name and address of the proposed purchaser of the shares of
Common Stock in the Tag-Along Sale; (ii) the number of shares proposed to be
sold; and (iii) the proposed amount and form of consideration to be paid for
such shares and the terms and conditions of payment offered by the proposed
purchaser. Each Stockholder shall provide written notice (the "Tag-Along
Notice") to the member(s) of the Selling Group participating in the Tag-Along
Sale within ten (10) days of the date of receipt of the notice specified in the
preceding sentence (the "Notice Date"). The Tag-Along Notice shall set forth the
number of Stockholders' shares of Common Stock, if any, such Stockholder elects
to include in the Tag-Along Sale. If the total number of shares specified in the
Tag-Along Notices exceeds the Stockholders' Total Allotment, then the right to
participate in the Tag-Along Sale shall be allocated pro rata among the
Stockholders on the basis of their relative holdings of shares of Common Stock
or as they shall otherwise

9

--------------------------------------------------------------------------------


agree. The Tag-Along Notices given by such Stockholders shall constitute their
respective binding agreements to sell such shares on the terms and conditions
applicable to such sale (including the requirements of this Section 7(b)). In
the event that the proposed purchaser does not purchase such shares on the same
terms and conditions applicable to the member(s) of the Selling Group, then the
proposed Tag-Along Sale by the member(s) of the Selling Group to such proposed
purchaser or transferee shall be invalid. If the Tag-Along Notice is not
received by the member(s) of the Selling Group participating in the Tag-Along
Sale from a Stockholder within the 10-day period specified above, the Selling
Group member(s) shall have the right to sell or otherwise transfer the Common
Stock to the proposed purchaser without any participation by such Stockholder.

        SECTION 8.    THE BRING-ALONG OBLIGATION.    If AIP proposes either a
sale, exchange or other disposition of all the Common Stock of the Company (a
"Sale"), or a sale, exchange or other disposition of less than all the Common
Stock of the Company (a "Partial Sale"), with a party that is not an Affiliate
of AIP, then AIP shall have the right (but not the obligation) to obligate each
Management Stockholder to sell at the same price and on the same terms and
conditions as the proposed Sale all of the shares of Common Stock owned by her,
or shall be obligated to sell at the same price and on the same terms and
conditions as the proposed Partial Sale of a number of shares of Common Stock
equal to the number of shares of Common Stock owned by such Management
Stockholder on the day the Partial Sale is consummated multiplied by a fraction,
the numerator of which is the number of shares of Common Stock being sold in the
Partial Sale and the denominator of which is the number of shares of Common
Stock outstanding on the day the Partial Sale is consummated. AIP shall provide
to each Management Stockholder at least thirty (30) days prior to consummation,
notice of the proposed Sale or Partial Sale. The notice shall set forth: (i) the
name and address of the proposed purchaser of the shares in the Sale or the
Partial Sale; (ii) the number of shares proposed to be sold, if a Partial Sale;
and (iii) the proposed amount and form of consideration to be paid for such
shares and the terms and conditions of payment offered by the proposed
purchaser.

        SECTION 9.    REGISTRATION RIGHTS.    

        (a)    Demand Registration.    At any time after the date hereof, the
holders of a majority of the then outstanding AIP Shares shall have the right to
require the Company to effect up to two registrations of their Common Stock on
Form S-1 under the Securities Act and, if available, unlimited registrations on
Form S-2 or S-3 under the Securities Act (any such registration, a "Demand
Registration"). Upon receipt of any request for a Demand Registration, the
Company shall give prompt written notice of such request to each Stockholder,
and, subject to the provisions set forth below, shall include in such Demand
Registration all Stockholder Shares with respect to which the Company has
received written requests for inclusion therein within 15 days after the
delivery of the Company's notice (including shares covered by Vested Options to
the extent that the Company received appropriate assurances that such Options
will be exercised upon effectiveness of such registration). If other securities
are included in any Demand Registration that is not an underwritten offering,
all Stockholder Shares included in such offering shall be sold prior to the sale
of any of such other securities. If other securities are included in any Demand
Registration that is an underwritten offering, and the managing underwriter for
such offering advises the Company that in its opinion the number of securities
to be included exceeds the number of securities which can be sold in such
offering without adversely affecting the pricing or marketability thereof, the
Company will include in such registration all Stockholder Shares requested to be
included therein prior to the inclusion of any securities that are not
Stockholder Shares. If the number of Stockholder Shares requested to be included
in such registration (including Management Shares) exceeds the number of
securities which in the opinion of such underwriter can be sold without
adversely affecting the pricing or marketability of such offering, the Company
will include in such Demand Registration the maximum number of Stockholder
Shares that may be so included, such amount to be allocated ratably among the
holders thereof based on the percentage of the outstanding Stockholder Shares
held by each such Stockholder (assuming the exercise of all Vested Options held
by participating Stockholders); provided, that if such Demand Registration
constitutes the Company's initial public offering of its Common Stock, then the
Company will include in such Demand Registration all Stockholder Shares ratably
in accordance with the allocation formula set forth above subject to the
discretion of the managing underwriter respecting the allocation of AIP Shares
and Management Shares in such Demand Registration. The Company shall have the
right to select the investment banker(s) and manager(s) to administer any Demand
Registration that is an underwritten offering, subject to the approval of the
holders of a majority of the AIP Shares to be included in such Demand
Registration.

10

--------------------------------------------------------------------------------


        (b)    Company Registration.    In the event that the Company proposes
to register any Common Stock under the Securities Act in connection with a
public offering (other than a Demand Registration) on any form (other than
Form S-4 or Form S-8) that would legally permit the inclusion of Stockholder
Shares, the Company shall give each of the Stockholders written notice thereof
as soon as practicable but in no event less than 30 days prior to such
registration, and shall include in such registration all Stockholder Shares with
respect to which the Company has received written requests for inclusion therein
within 15 days after delivery of the Company's notice (including shares covered
by Vested Options to the extent that the Company receives appropriate assurances
that such Options will be exercised upon effectiveness of such registration),
subject to the limitations set forth in this Section 9(b). If in connection with
such proposed registration the managing underwriter for such offering advises
the Company that the number of Stockholder Shares (or the number of Management
Shares) requested to be included therein exceeds the number of Stockholder
Shares (or the number of Management Shares) that can be sold without adversely
affecting the pricing or the marketability of such offering, any shares to be
sold by the Company in such offering shall have priority over any Stockholder
Shares, the number of Stockholder Shares to be included by a Stockholder in such
registration shall be reduced pro rata on the basis of the number of shares of
Common Stock held by such Stockholder (assuming the exercise of all Vested
Options held by all participating Stockholders) and all other holders (other
than the Company) exercising similar registration rights, and with respect to
the Company's initial public offering of its Common Stock to the extent required
by the managing underwriter, the number of Management Shares to be included in
such offering by any Person may be further reduced.

        (c)    Costs of Registration.    The Company shall bear the costs of
each registration in which Stockholders participate pursuant to this Section 10,
including the reasonable fees and expenses of one counsel for the selling
Stockholders (to be selected by the holders of a majority of the Stockholder
Shares to be included in such registration) but excluding any underwriting
discounts of commissions on the sale of Stockholder Shares or the fees and
expenses of any additional counsel retained by the Stockholders. As a condition
to the inclusion of Stockholder Shares in any registration, the participating
Stockholder and the Company shall execute an underwriting agreement or similar
agreement in a form reasonably acceptable to the Company and the underwriter(s),
if any, for such offering containing customary indemnification and holdback
provisions. Notwithstanding the foregoing, no Stockholder shall be required to
incur indemnification obligations (whether several or joint and several) which
are in excess of the net proceeds received by such Stockholder pursuant to such
registration or which relates to information not supplied by such Stockholder
pursuant to such registration or which relates to information not supplied by
such Stockholder for inclusion in the registration statement.

11

--------------------------------------------------------------------------------

        (d)    Other Limitation.    Notwithstanding any other provision of this
Section 9, the Company shall not be required to include Stockholder Shares in a
registration that relates to the Company's initial public offering of Common
Stock if no AIP Shares are sold in such offering.

        (e)    Holdback Agreement.    Each holder of Stockholder Shares agrees
that if requested in connection with an underwritten offering made pursuant to a
registration statement for which such Stockholder has incidental registration
rights pursuant to Section 9(b), by the managing underwriter or underwriters of
such underwritten offering, such Stockholder will not effect any public sale or
distribution of any of the securities being registered or any securities
convertible or exchangeable or exercisable for such securities, including a sale
pursuant to Rule 144 or Rule 144A (except as part of such underwritten
offering), during the period beginning 10 days prior to, and ending 180 days
after, the closing date of each underwritten offering made pursuant to such
registration statement (or for such shorter period as to which the managing
underwriter or underwriters may agree).

        SECTION 10.    TRANSFERS IN VIOLATION OF AGREEMENT.    Any transfer or
attempted transfer of any Stockholder Shares in violation of this Agreement
shall be void, and the Company shall not be obligated to record such transfer on
its books or treat any purported transferee of such Stockholder Shares as the
owner of such shares for any purpose.

        SECTION 11.    AMENDMENT AND WAIVER.    Except as otherwise provided
herein, no amendment or waiver of any provision of this Agreement shall be
effective against the Company or Stockholders unless such amendment or waiver is
approved in writing by the Company, AIP and the holders of at least a majority
of the then outstanding Management Shares. The failure of any party to enforce
any provision of this Agreement shall not be construed as a waiver of such
provision and shall not affect the right of such party thereafter to enforce
each provision of this Agreement in accordance with its terms.

        SECTION 12.    SEVERABILITY.    If any provision of this Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

        SECTION 13.    ENTIRE AGREEMENT.    Except as otherwise expressly set
forth herein, this document embodies the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

        SECTION 14.    SUCCESSORS AND ASSIGNS.    This Agreement shall bind and
inure to the benefit of and be enforceable by and against(i) the Company and its
successors and assigns (including any successor by merger or consolidation) and
(ii) and the Stockholders and their respective permitted successors and assigns
so long as such Stockholders and their respective permitted successors and
assigns hold Stockholder Shares. The Company may assign any of its rights
hereunder, including but not limited to those under Sections 3 and 5 hereof, to
AIP or any of its Affiliates.

        SECTION 15.    COUNTERPARTS.    This Agreement may be executed in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

        SECTION 16.    REMEDIES.    The Company and the Stockholders shall be
entitled to enforce their rights under this Agreement specifically to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in their favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that the Company or any Stockholder may in
its sole discretion apply

12

--------------------------------------------------------------------------------


to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of the provisions of this Agreement.

        SECTION 17.    NOTICES.    Any notice provided for in this Agreement
shall be in writing and shall be either personally delivered, or mailed first
class mail (postage prepaid) or sent by reputable overnight courier service
(charges prepaid) to the Company at its address set forth below and to any other
recipient at the address indicated on the schedules hereto and to any subsequent
holder of Stockholder Shares subject to this Agreement at such address as
indicated by the Company's records, or at such address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given to a party
hereunder when actually received at the address of such party or, if delivered
in person, when so delivered.

        The Company's address is:

    Bucyrus International, Inc.
1100 Milwaukee Avenue
South Milwaukee, Wisconsin 53172
Attention: President
        with a copy to:
 
American Industrial Partners
One Maritime Plaza, Suite 2525
San Francisco, CA 94111
Attention: Lawrence W. Ward, Jr.

        SECTION 18.    GOVERNING LAW.    The corporate law of Delaware shall
govern all issues concerning the relative rights of the Company and its
stockholders. All other questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts, New York.

        SECTION 19.    DESCRIPTIVE HEADINGS.    The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

        SECTION 20.    TERMINATION; SURVIVAL.    Sections 2, 8 and 9 hereof
shall terminate on the date on which AIP owns less than 20% of the outstanding
Common Stock of the Company. All rights and obligations under Sections 3, 4, and
5 hereof shall terminate upon the consummation of a Qualified Public Offering.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this counterpart to
the Stockholders Agreement dated as of March 17, 1998 among Bucyrus
International, Inc. and the other parties thereto.

    Management Stockholders:
 
 
/s/ Willard R. Hildebrand

--------------------------------------------------------------------------------

Willard R. Hildebrand*
ADDRESS:
1806 Princeton Court
Lake Forest, IL 60045
 
 
/s/ Daniel J. Smoke

--------------------------------------------------------------------------------

Daniel J. Smoke*
ADDRESS:
745 Spyglass Hill
Holland, MI 49424
 
 
/s/ Craig R. Mackus

--------------------------------------------------------------------------------

Craig R. Mackus
ADDRESS:
19675 Dorchester Drive
Brookfield, WI 53045
 
 
/s/ Michael G. Onsager

--------------------------------------------------------------------------------

Michael G. Onsager
ADDRESS:
8254 W. Southview Drive
Franklin, WI 53132            

--------------------------------------------------------------------------------

        *With a copy to: Butler, Rubin, Salarelli & Boyd, 1800 Three First
National Plaza, 70 West Madison Streeet, Chicago, IL 60602, Attn: Craig T. Boyd

14

--------------------------------------------------------------------------------


 
 
/s/ Thomas B. Phillips

--------------------------------------------------------------------------------

Thomas B. Phillips
ADDRESS:
3674 W. Southwood Drive
Franklin, WI 53132
 
 
/s/ Timothy W. Sullivan

--------------------------------------------------------------------------------

Timothy W. Sullivan
ADDRESS:
13000 W. Hawthorne Lane
New Berlin, WI 53151
 
 
/s/ Neil Massey

--------------------------------------------------------------------------------

Neil Massey
ADDRESS:
1950 Circlewood Drive
Racine, WI 53402
 
 
/s/ Frank Bruno

--------------------------------------------------------------------------------

Frank Bruno
ADDRESS:
N2425 Ara Glenn Drive
Lake Geneva, WI 53147

15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Stockholders
Agreement as of the date first above written.

    BUCYRUS INTERNATIONAL, INC.
 
 
By:
 
/s/ Willard R. Hildebrand

--------------------------------------------------------------------------------


 
 
AMERICAN INDUSTRIAL PARTNERS
ACQUISITION COMPANY, LLC
 
 
By:
 
AMERICAN INDUSTRIAL PARTNERS
CAPITAL FUND II, L.P., its
Managing Member
 
 
By:
 
AMERICAN INDUSTRIAL PARTNERS
II, L.P., its General Partner
 
 
By:
 
AMERICAN INDUSTRIAL PARTNERS
CORPORATION, its General Partner
 
 
By:
 
/s/ W. Richard Bingham

--------------------------------------------------------------------------------

W. Richard Bingham,
President

16

--------------------------------------------------------------------------------




CONSENT OF SPOUSE


        I,                    , spouse of the Management Stockholder who
executed the foregoing Agreement, hereby agree that the interest of such
Management Stockholder in the Common Stock of the Company currently held or
hereafter acquired by him are subject to said Agreement shall be irrevocably
bound by the Agreement's terms. I further agree that my community property
interest in such shares of Common Stock, if any, shall similarly be bound by
said Agreement and that such consent is binding upon my executors,
administrators, heirs and assigns. I agree to execute and deliver such documents
as may be necessary to carry out the intent of said Agreement and this consent.

Dated: January     , 1998


 
 
 


--------------------------------------------------------------------------------

Name:

17

--------------------------------------------------------------------------------




Exhibit A



FORM OF JOINDER TO THE
STOCKHOLDERS AGREEMENT


        This Joinder (this "Agreement") is made as of the date written below by
the undersigned (the "Joining Party") in favor of and for the benefit of Bucyrus
International, Inc. and the other parties to the Stockholders Agreement, dated
as of March 17, 1998 (the "Stockholders Agreement"). Capitalized terms used but
not defined herein shall have the meanings given such terms in the Stockholders
Agreement.

        The Joining Party hereby acknowledges, agrees and confirms that, by his
or her execution of this Joinder, the Joining Party will be deemed to be a party
to the Stockholders Agreement and shall have all of the rights and obligations
of a Management Stockholder thereunder as if he or she had executed the
Stockholders Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Stockholders Agreement.

        IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the
date written below.

Date:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11



STOCKHOLDERS AGREEMENT Dated as of March 17, 1998 Among BUCYRUS INTERNATIONAL,
INC., AND ITS STOCKHOLDERS
STOCKHOLDERS AGREEMENT
CONSENT OF SPOUSE

Exhibit A



FORM OF JOINDER TO THE STOCKHOLDERS AGREEMENT
